               Case 1:17-cv-01669-VSB Document 64 Filed 01/22/19 Page 1 of 2


 TINITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                      X
JOANNA          TULCZYNSKA.
                                                      :


           Plaintifl,                                 ,   Xo.,   17   CV 1669 (DAB)
                                                      :

                   -against-
                                                      :


QUEENS HOSPITAL CENTER; MOUNT SINAI;
HEALTH SYSTEM, NC.; PRUDENTIAL:
INSURANCE COMPANY OF AMERICA;:
ROSELYN MARQUEZ; RICARDO LOPEZ; JEAN:
FLEISCHMAN; HABIBUR RAHMAN,
                                                      :



                                         ?:::ii': ,
                                   STIPULATION OF DISMISSAL

          IT IS HEREBY STIPULATED AND AGREED, by and                  between the parties as represented

below, pursuant to Federal Rule 41(a), that the above-captioned proceeding against The Prudential

Insurance Company       of   America (incorrect named herein "Prudential Insurance Company of

America") is hereby withdrawn, discontinued, and dismissed with prejudice, and without costs and

attomey fees to either party against the other.

DATED: January        18,   2019                   Respectfully submitted,


  ILASZ & ASSOCIATES                              SEYFARTH SHAW LLP


 By:  /s/ Michele V. Ficarra                      By: lsl Anshel Joel Kaplan
 Michele V. Ficarra                               Anshel Joel Kaplan
 One Maiden Lane - 9th Floor                      620 Eighth Avenue
 New York, New York 10038                         New York. Ny 10018
 (347) 88s-4244                                   (212) 218_ss00
 michelevficarra@gmail.com                        (212) 218-5526 (Fax)
                                                  akaplan@seyfarth'com
 Attorneysfbr plaintilJ Joanna     Tulczynska
                                                  Attorneys   /br De/bndant    The Prudential
                                                  Insurance Company of America




5.{365978v.2
               Case 1:17-cv-01669-VSB Document 64 Filed 01/22/19 Page 2 of 2


                                   CERTIFICATE OF SERVICE

           I, Michele V. Ficarra, an attomey, do hereby certify that I have caused a true and correct

copy of the foregoing document to be filed using the CM/ECF system, which will automatically

send email notification of such   filing to all attorneys of record on January Q] ZOW.


                                                               /s/ Michele V. Ficarra
                                                                  Michele V. Ficarra




5.1365978v.2
